              Case 2:16-cr-00266-JCC Document 117 Filed 05/06/20 Page 1 of 6



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR16-0266-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CURTIS JAY PIPPIN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Curtis Jay Pippin’s emergency motion
16   for compassionate release (Dkt. No. 108). Having considered the parties’ briefing and the
17   relevant record, the Court hereby DENIES the motion without prejudice for the reasons
18   explained herein.
19   I.     BACKGROUND
20          On June 1, 2016, Auburn police arrested Mr. Pippin on suspicion of possessing child
21   pornography. (Dkt. No. 91 at 3.) In September 2016, Mr. Pippin’s case was federalized, (id. at
22   3), and he ultimately pleaded guilty to possessing 7,207 image files and 144 video files depicting
23   minors engaged in sexually explicit conduct, (Dkt. No. 86 at 5–6).
24          On November 17, 2017, the Court sentenced Mr. Pippin to 84 months in prison with 20
25   years of supervised release to follow. (Dkt. No. 98 at 2–3.) The Court also recommended that
26   Mr. Pippin be incarcerated at a federal medical center because he suffers from multiple chronic


     ORDER
     CR16-0266-JCC
     PAGE - 1
              Case 2:16-cr-00266-JCC Document 117 Filed 05/06/20 Page 2 of 6




 1   medical conditions. (Id. at 2; Dkt. No. 109 at 2.) The Bureau of Prisons did not follow the

 2   Court’s recommendation, although it did incarcerate Mr. Pippin at a facility, FCI-Lompoc, that is

 3   located near a hospital capable of treating his condition. (Dkt. No. 108 at 5.)

 4          FCI-Lompoc is now suffering from a serious COVID-19 outbreak: as of May 5, 2020, 51

 5   inmates and 10 staff members have tested positive for the virus. COVID-19 Cases,

 6   https://www.bop.gov/coronavirus/index.jsp (last visited May 5, 2020). That outbreak poses a

 7   unique risk to Mr. Pippin given his serious underlying medical conditions. (See Dkt. No. 111 at

 8   3.) Because of the unique risk Mr. Pippin faces, he asked FCI-Lompoc via email on April 16,
 9   2020, to file a motion for compassionate release on his behalf. (Dkt. No. 108 at 4.) FCI-Lompoc
10   has yet to respond. (Id.) Mr. Pippin now asks the Court to release him before he serves the
11   remaining 28 months of his 84-month sentence. (See Dkt. No. 108 at 5) (noting that Mr. Pippin’s
12   projected release date is September 6, 2022).
13   II.    DISCUSSION

14          The Government argues that Mr. Pippin’s motion is premature because 30 days have not

15   elapsed since he asked FCI-Lompoc to bring a motion for compassionate release on his behalf.

16   (See Dkt. No. 114 at 6.) Mr. Pippin acknowledges that 18 U.S.C. § 3582(c)(1)(A) requires him to

17   wait 30 days to file his motion, but he claims that the Court can and should waive that

18   requirement. (See Dkt. No. 108 at 17–20.) The Court concludes that it lacks authority to waive

19   the 30-day waiting period. 1

20          18 U.S.C. § 3582(c)(1)(A) is a statute, and it must be interpreted according to the same

21   principles that govern the interpretation of any statute. See Ross v. Blake, 136 S. Ct. 1850, 1856

22   (2016). Those principles instruct a court to begin with a statute’s text. See id. “If the statutory

23   language is plain, [a court] must enforce it according to its terms.” King v. Burwell, 135 S. Ct.

24   2480, 2489 (2015). This fundamental tenant of statutory interpretation dictates the outcome in

25
     1
       The Court need not decide whether 18 U.S.C. § 3582(c)(1)(A) is “jurisdictional.” It is enough
26   that the statute’s text precludes the Court from crafting exceptions to the 30-day waiting period.

     ORDER
     CR16-0266-JCC
     PAGE - 2
                  Case 2:16-cr-00266-JCC Document 117 Filed 05/06/20 Page 3 of 6




 1   this case.

 2           18 U.S.C. § 3582(c)(1)(A) allows a district court to modify a term of imprisonment in

 3   three limited circumstances: (1) “upon motion of the Director of the Bureau of Prisons”; (2)

 4   “upon motion of the defendant after the defendant has fully exhausted all administrative rights to

 5   appeal a failure of the [BOP] to bring a motion on the defendant’s behalf”; or (3) “upon motion

 6   of the defendant after . . . the lapse of 30 days from the receipt of . . . a request [for a motion

 7   from the BOP on the defendant’s behalf] by the warden of the defendant’s facility.” These

 8   circumstances effectively give the BOP a maximum of 30 days to decide whether to bring a
 9   motion for compassionate relief on an inmate’s behalf. Until the BOP makes a decision or those
10   30 days elapse, the statue prohibits a court from modifying an inmate’s term of imprisonment.
11           On its face, § 3582(c)(1)(A) contains no textual basis for the Court to waive the 30-day
12   waiting period. Section 3582(c) begins with a general rule: “the court may not modify a term of
13   imprisonment once it has been imposed.” Section 3582(c)(1)(A) then offers three specifically
14   enumerated “excep[tions]” to that general rule. It lists no other exceptions, and it does not
15   contain a catchall category allowing a court to waive the statute’s requirements if the court
16   deems it wise to do so.
17           When faced with similarly unambiguous statutory requirements, the Supreme Court has
18   looked unfavorably on judge-made exceptions to those requirements. In Ross v. Blake, 136 S. Ct.

19   1850, 1856–58 (2016), the Supreme Court rejected a “special circumstance” exception to 42

20   U.S.C. § 1997e(a)’s exhaustion requirement, observing that the statute’s mandatory language did

21   not allow courts to create extra-textual exceptions. Similarly, in Manrique v. United States, 137

22   S. Ct. 1266, 1271–72, 1274 (2017), the Supreme Court held that “[c]ourts do not have

23   discretion” to overlook a failure to comply with a statutory claims-processing rule because such

24   rules are “unalterable” if a party properly raises them. The holdings in Manrique, Ross, and

25   similar cases have led many courts to conclude that they have no authority to read exceptions

26   into § 3582(c)(1)(A)’s unambiguous and mandatory language. See, e.g., United States v. Alam,


     ORDER
     CR16-0266-JCC
     PAGE - 3
              Case 2:16-cr-00266-JCC Document 117 Filed 05/06/20 Page 4 of 6




 1   2020 WL 1703881, slip op. at 2 (E.D. Mich. Apr. 8, 2020); United States v. Holden, 2020 WL

 2   1673440, slip op. at 6 (D. Or. Apr. 6, 2020); United States v. Johnson, 2020 WL 1663360, slip

 3   op. at 5 (D. Md. Apr. 3, 2020). That includes two decisions from this district. See United States

 4   v. Fuller, Case No. CR17-0324-JLR, Dkt. No. 44 at 4–6 (W.D. Wash. Apr. 13, 2020); United

 5   States v. Young, Case No. CR14-5242-RJB, Dkt. No. 440 at 3 (W.D. Wash. Apr. 6, 2020).

 6          The Court finds those decisions persuasive. As evidenced from its text, § 3582(c)(1)(A)

 7   attempts to balance two competing principles: the valuable insight that the BOP has to offer a

 8   Court, and the need to expeditiously resolve motions for compassionate release. The statute
 9   balances those principles by giving the BOP 30 days—no more, and no less—to decide whether
10   it will bring a motion for compassionate release on an inmates’ behalf. That 30-day deadline
11   reflects a congressional judgment as to how long the BOP should have to offer its input in a case.
12   The Court “must honor Congress’s choice” because when it comes to statutes, “Congress sets the
13   rules—and courts have a role in creating exceptions only if Congress wants them to.” Ross, 136
14   S. Ct. at 1857.
15          Mr. Pippin argues that the Court should feel free to create exceptions to § 3582(c)(1)(A)
16   because courts often equitably toll statutes of limitations. (See Dkt. No. 108 at 15). However,
17   courts equitably toll statutes of limitations because they reasonably assume that Congress wants
18   them to do so, given that equitable tolling is well-rooted in American and English law. See

19   Young v. United States, 535 U.S. 43, 49–50 (2002) (“Congress must be presumed to draft

20   limitations periods in light of this background principle.”). There is no analogous history that

21   might shed light on the meaning of § 3582(c)(1)(A); the statute is, as many courts have noted,

22   “extremely unusual.” See United States v. Russo, 2020 WL 1862294, slip op. at 6 (S.D.N.Y. Apr.

23   14, 2020). That unusual nature cautions against interpreting § 3582(c)(1)(A) by analogy and in

24

25

26


     ORDER
     CR16-0266-JCC
     PAGE - 4
               Case 2:16-cr-00266-JCC Document 117 Filed 05/06/20 Page 5 of 6




 1   favor of interpreting the statute according to its plain terms. 2

 2           Mr. Pippin also points to other courts that have concluded, “[m]andating the exhaustion

 3   requirement . . . during the COVID-19 pandemic cannot be what Congress intended.” (Dkt. No.

 4   116 at 9) (quoting United States v. Coles, 2020 WL 1976296, slip op. at 5 (C.D. Ill. Apr. 24,

 5   2020)). The Court respectfully disagrees with those decisions, which conflate a court’s preferred

 6   policy with the policy Congress enacted. Congress may have omitted an “emergency

 7   circumstances” exception from § 3582(c)(1)(A) because it concluded that times of crisis and

 8   uncertainty are precisely when the BOP’s insight might be most valuable to a court trying to
 9   decide a motion for compassionate release. Congress may also have reasoned that in times of
10   crisis, the BOP would promptly respond to inmates’ requests, making judicial waiver
11   unnecessary. Or Congress may have felt that a bright-line 30-day rule was better than a rule
12   subject to arbitrarily crafted exceptions. We do not know for certain what Congress thought.
13   What we do know is that Congress created a rule with no exceptions, and the Court must enforce
14   that rule as written. See Ross, 136 S. Ct. at 1857.
15           That being said, the Court acknowledges the unprecedented crisis created by COVID-19.
16   That crises poses unique risks to people with serious medical conditions like Mr. Pippin, and
17   those risks demand that the BOP respond quickly to requests for compassionate release. For
18   while Congress gave the BOP the power to wait 30 days to responds to such requests, it charged

19   the BOP with the responsibility to act sooner when circumstances demand. The Court implores

20   the BOP to do so now.

21   III.    CONCLUSION

22           For the foregoing reasons, the Court DENIES Mr. Pippin’s emergency motion for

23   compassionate release (Dkt. No. 108) without prejudice.

24

25   2
       For that same reason, the Court assigns little weight to Ninth Circuit cases that read exceptions
     into claims-processing rules. See Okafor v. United States, 846 F.3d 337, 340 (9th Cir. 2017);
26   Forester v. Chertoff, 500 F.3d 920, 929 (9th Cir. 2007).

     ORDER
     CR16-0266-JCC
     PAGE - 5
             Case 2:16-cr-00266-JCC Document 117 Filed 05/06/20 Page 6 of 6




 1         DATED this 6th day of May 2020.




                                              A
 2

 3

 4
                                              John C. Coughenour
 5                                            UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR16-0266-JCC
     PAGE - 6
